1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND ANGLIN,                                )    Case No. 1:19-cv-01334-LJO-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )    ORDER ADOPTING FINDINGS AND
13          v.                                      )    RECOMMENDATIONS

14                                                  )    [ECF No. 10]
     M. PRATTI, et al.,
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          Plaintiff Raymond Anglin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 24, 2019, the Magistrate Judge issued Findings and Recommendations

21   recommending that this action proceed against Defendants U. Resendez, I. Cavazos, J. Amaya, T.

22   Villalobos, J. Guerrero, R. Gomez, and against Defendants Wilburn and F. Duran for failure to intervene

23   in violation of the Eighth Amendment. (ECF No. 10.) The Findings and Recommendations was served

24   on Plaintiff and contained notice that objections were to be filed within twenty-one days. No objections

25   were filed and the time to do so has now expired.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

28   Recommendations to be supported by the record and by proper analysis.

                                                         1
1         Accordingly, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations issued on October 24, 2019, are adopted in full;

3         2.    This action shall proceed against Defendants U. Resendez, I. Cavazos, J. Amaya, T.

4               Villalobos, J. Guerrero, R. Gomez, and against Defendants Wilburn and F. Duran for

5               failure to intervene in violation of the Eighth Amendment;

6         3.    All other claims and Defendants are dismissed from the action for failure to state a

7               cognizable claim for relief; and

8         4.    The matter is referred back to the magistrate judge for further proceedings.

9
10   IT IS SO ORDERED.

11     Dated:   December 2, 2019                        /s/ Lawrence J. O’Neill _____
12                                            UNITED STATES CHIEF DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
